Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Specifically, line 1, includes the phrase “is disclosed” which is inappropriate. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wheel of claim 4 which is configured to both “raise the front section” and “raise the rear section” as the chassis moves; middle section extending below the front section, the rear section and the chassis of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "a ramp" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite because the recitation that the wheel (only “a wheel” is recited) can both raise the front section as well as raise the rear section is inccorect and misleading. The specification discloses and the drawings clearly show that there are two distinct wheels, namely a front wheel for raising the front section and a rear wheel for raising the rear section. Appropriate correction should be made. 
In claim 5, the recitation that the middle section extends below the front and rear sections and below the chassis is unclear as to what the applicant intends to recite. In FIG. 12B, a portion of the track extends below the chassis but the specification does not specify this to be a middle section as recited nor would a PHOSITA identify this portion of the track as a middle section. Further explanation is requested. 
Claim 9 recites the limitations "the track cover" in lines 6, 8, and 10 and “a track cover” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation “the track cover” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Coenraets (2019/0010757).
For claim 1, Coenraets disclose a track system (1) for providing a movable component (2) in an interior of a vehicle (not shown) comprising: 
a track assembly (6) comprising a track (6) for the movable component; and 
a base (21) comprising a chassis (21) for the movable component configured to be movable along the track of the track assembly (FIGS.1,4); 
wherein the track assembly further comprises a track cover (10,31); 
wherein the chassis is configured to move the track cover to uncover the track under the chassis ([0075-77]; FIGS. 1-2, 4-6, 15); 
wherein the track cover comprises a front section (right 31a (10/31), FIGS.1,4), a rear section (left 31a; FIG.1) and a middle section (31b, FIG.1); 
wherein the chassis comprises a ramp (13,50) configured to raise the front section as the chassis moves in a forward direction.  

    PNG
    media_image1.png
    435
    780
    media_image1.png
    Greyscale

For claim 2, the front section and the rear section are configured to cover the track, wherein the middle section (FIG.4) is raised relative to the front section and the rear section by the chassis.  
For claim 3, the chassis comprises the ramp (13,50) at a transition from the rear section to the middle section.  
For claim 4, the chassis comprises a wheel (2; FIGS.1,4) configured to raise the front section as the chassis moves in a forward direction; wherein another wheel is configured to raise the rear section as the chassis moves in a rearward direction.  

Claims 1-4, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2019-6170. 
For claim 1, JP 170 discloses a track system (10) for providing a movable component (FIG.1) in an interior (FIG.1) of a vehicle (not shown) comprising: 
a track assembly (11) comprising a track (11) for the movable component; and 
a base comprising a chassis (30) for the movable component configured to be movable along the track of the track assembly; 
wherein the track assembly further comprises a track cover (25); 
wherein the chassis is configured to move the track cover to uncover the track under the chassis; 
wherein the track cover comprises a front section (right 25A), a rear section (left 25A) and a middle section (25B, FIG.3); 
wherein the chassis comprises a ramp (FIG.6) configured to raise the front section as the chassis moves in a forward direction.  

    PNG
    media_image2.png
    371
    705
    media_image2.png
    Greyscale

For claim 2, the front section and the rear section are configured to cover the track, wherein the middle section (25B) is raised relative to the front section and the rear section by the chassis.  
For claim 3, the chassis comprises the ramp at a transition from the rear section to the middle section.  
For claim 4, the chassis comprises a wheel (31A; FIG.6) configured to raise the front section as the chassis moves in a forward direction; wherein a second wheel (31E) is configured to raise the rear section as the chassis moves in a rearward direction.  
For claim 9, an interface (as seen in cross section in FIG.7 and the perspective of FIG.8) is provided between the track cover and a floor of the vehicle (implicit, as the track 11 is contacts the floor); wherein the track cover comprises a top side facing the vehicle interior, a left side and a right side.  

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim et al. (2022/0134911). 
For claim 9, Kim et al. disclose a track system (FIG.2) for providing a movable component in an interior of a vehicle comprising: 
a track assembly (FIG.3) comprising a track for the movable component; 
a base comprising a chassis (200) for the movable component configured to be movable along the track of the track assembly; and 
an interface (FIG.3) between a track cover (500) and a floor (350) of the vehicle; 
wherein the track assembly further comprises the track cover; 
wherein the chassis is configured to move the track cover to uncover the track under the chassis; 
wherein the track cover comprises a top side facing the vehicle interior, a left side and a right side.  

    PNG
    media_image3.png
    466
    589
    media_image3.png
    Greyscale

For claim 10, the interface comprises an angled surface (as seen in cross-section in FIG.3) of the track cover (500) is spaced (as seen with the gap in FIG.3) from an angled surface (350) of the floor of the vehicle. 

    PNG
    media_image4.png
    546
    765
    media_image4.png
    Greyscale


Claims 7-8 and 9-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Petot et al. (2020/0215937). 
For claim 7, Petot et al. disclose a track system for providing a movable component (10) in an interior of a vehicle (FIGS.1-2) comprising: 
a track assembly (FIGS.5-6) comprising a track for the movable component; and 
a base (26) comprising a chassis (26) for the movable component configured to be movable along the track of the track assembly; 
wherein the track assembly (30) further comprises a track cover (32); 
wherein the chassis is configured to move the track cover to uncover the track under the chassis; 
wherein the track cover comprises a top side facing the vehicle interior, a left side (44) and a right side (44); 
wherein at least one of the left side and the right side forms an acute angle (FIG.6) with the top side.  

    PNG
    media_image5.png
    246
    488
    media_image5.png
    Greyscale

For claim 8, at least one of the left side and the right side is configured to be covered by the top side.  
For claim 9, an interface (FIG.6) is provided between a track cover (44) and a floor (34) of the vehicle; wherein the track cover comprises a top side facing the vehicle interior, a left side (44) and a right side (44).  
For claim 10, the interface comprises an angled surface (44) of the track cover is spaced from an angled surface (34) of the floor of the vehicle. 

Claims 5-6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Petot et al. (2020/0215937). 
For claim 5, Petot et al. disclose a track system for providing a movable component (10) in an interior (FIGS.1-2) of a vehicle comprising: 
a track assembly comprising a track for the movable component; and 
a base (26) comprising a chassis (26) for the movable component configured to be movable along the track of the track assembly; 
wherein the track assembly further comprises a track cover (32); 
wherein the chassis is configured to move the track cover to uncover the track under the chassis; 
wherein the track cover comprises a front section (forward of chassis 26), a rear section (rearward of chassis 26) and a middle section (FIG.4); 
wherein the front section and the rear section are configured to cover the track; 
wherein the middle section extends below (FIG.4) the front section, the rear section and the chassis.  

    PNG
    media_image6.png
    424
    736
    media_image6.png
    Greyscale

For claim 6, the track cover (32) slides along a pulley (33, [0041], lines 13-16) between the front section and the middle section.  
For claim 17, the track cover comprises a hidden section (middle section which extends under rail 20, [0041]) configured to move in a direction opposite a direction of movement of the chassis (26).  
For claim 18, the track assembly comprises a pulley arrangement (FIG.4); wherein the pulley arrangement comprises a set of pulleys (33, FIG.4).  
For claim 19, the track cover comprises a set of belts (32).  
For claim 20, the pulley arrangement comprises a set of pulleys; wherein the set of pulleys is configured to engage the set of belts (FIG.4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Petot et al. 
For claim 11, Petot et al. (2020/0215937) disclose the track cover comprises an undercut (formed from the angled inward surfaces as seen in FIG.5) configured to align with the floor of the vehicle. The track cover comprises a generally constant cross section (claim 12).  
The cross section of the track cover comprises a generally trapezoidal shape (claim 13) failing only to provide the cross sectional shape thereof being closed. 
Petot et al. lack the configuration of the floor being a flange to engage the undercut with a closed cross-sectional trapezoidal shape. 
It would have been obvious to one of ordinary skill in the art to have modified the track cover and opening of Petot et al. to accommodate a closed trapezoidal cross-sectional shape with only a flange engagement thereof (for the undercut) as an obvious design expedient based on material and manufacturing costs and criteria. Since applicant has not disclosed that having this shape solves any stated problem (in the original disclosure) or is for any particular purpose, it appears that other configurations would perform equally well.
The choice to modify the cross-sectional shape and floor is deemed to have been an obvious design choice based on the size and shape of the aperture to which the device engages and the amount or degree of overlap/coverage of the aperture and based on material or manufacturing costs and criteria. Changing the design would not change the use of the device or produce an unexpected result.
For claim 15, the track cover is seated in a track opening as the component is moved along the track (FIG.4).
For claim 16, the track cover is configured to be sealed within the track opening (FIG.4).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Petot et al. 
For claim 14, Petot et al. disclose the material of the track cover being woven and not comprising an extrusion.  
It would have been obvious to one of ordinary skill in the art to modify the material and manufacture of the track cover of Petot et al. in order to allow for a more durable product requiring less cost or time to manufacture since the track cover formed by an extrusion process does not structurally limit the claim. 
It should be noted that the patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is held unpatentable even though the prior art was made by a different process (MPEP 2113). The limitation provided in claim 14 is not further limiting in so far as the structure of the product is concerned as the determination of patentability is based on the product itself. Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogasawara et al. and DE 102011011505 both disclose a seat devices.
CN 113147526 discloses a dustproof structure for a seat slide rail. 
WO 2010/137970 discloses a rail system for a sliding seat with belt (7a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616